Title: From Thomas Jefferson to Jacob Crowninshield, 13 September 1805
From: Jefferson, Thomas
To: Crowninshield, Jacob


                  
                     Dear Sir 
                     
                     Monticello Sep. 13. 05
                  
                  After my letter of yesterday was sent to the Post office, I recieved one from mr Jefferson of Richmond informing me that the fish had just come to that place, having passed circuitously to it. I hope you will recieve the present by the same post with yesterday’s so as that I may have given you no further trouble respecting this. Accept my thanks for your attention to this matter and my friendly salutations.
                  
                     Th: Jefferson 
                     
                  
               